Citation Nr: 9907860	
Decision Date: 03/23/99    Archive Date: 03/31/99

DOCKET NO.  94-39 721	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. A. Wasik, Associate Counsel





INTRODUCTION

The veteran served on active duty with the United States 
Marine Corps from September 1960 to August 1964.  

This matter is before the Board of Veterans' Appeals (Board) 
on an appeal of an August 1993 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO).  In August 1993, 
the RO determined that the veteran had not submitted new and 
material evidence to reopen the claim of entitlement to 
service connection for PTSD and the veteran perfected an 
appeal of that decision.  By decision dated in August 1997, 
the Board determined that new and material evidence had been 
submitted and found that the veteran had successfully 
reopened the claim.  The Board remanded the newly reopened 
claim in order to obtain verification of the veteran's 
claimed in-service stressors.  The remand instructions have 
been complied with to the extent possible and the issue on 
appeal has been returned to the Board for further appellate 
consideration.  


FINDINGS OF FACT

1.  The record does not establish that the veteran engaged in 
combat in service and the veteran has not alleged such 
participation.  

2.  There is no competent evidence of stressor corroboration 
to support a diagnosis of PTSD resulting from military 
service.

3.  The medical evidence does not establish a clear diagnosis 
of PTSD.



CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131, 1154(a), 5107(b) (West 
1991);  38 C.F.R. §§ 3.303, 3.304(f) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran's service medical records have been associated 
with the claims file. There were no complaints of, diagnosis 
of or treatment for any mental disorder included in the 
service medical records.  

Service personnel records of the veteran have been associated 
with the claims file.  The veteran did not receive any awards 
or decorations denoting participation in combat.  His 
military specialty was aircraft crash fire and rescue.  In 
June 1961 he was assigned to duty at the Marine Corps Air 
Station, Kaneohe Bay, Oahu with the flight division/crash 
crew branch.  The records further evidence the fact that he 
was on leave to the continental United States from November 
1, 1961 to November 21, 1961.  

VA outpatient treatment records have been associated with the 
claims file.  The veteran was hospitalized from September to 
October 1991.  The Axis I diagnoses were continuous alcohol 
dependency, polysubstance abuse versus dependency with dual 
addictions with alcohol and cocaine, and depression status 
post two suicidal gestures in the past.  An undifferentiated 
personality disorder was noted as an Axis II diagnosis.  The 
veteran first began receiving treatment for PTSD in February 
1992.  He was again hospitalized for eight days in July 1992.  
It was noted that the veteran was evaluated by the Medical 
staff and was not felt to have any abnormalities of thought 
or speech or to have any suicidal ideation or depressive 
symptoms.  



It was further reported that the veteran had been recently 
enrolled in a PTSD counseling class and had reported 
increased stress secondary to retrieved memories.  The 
pertinent discharge diagnosis was PTSD/depression.  On a 
discharge summary for a period of hospitalization in October 
1992, it was noted that the veteran had a long history of 
PTSD.  He had had no previous psychiatric admissions.  It was 
also noted that the veteran's history was "fairly 
unreliable."  He gave a history of PTSD episodes "which are 
not substantiated and seen somewhat improbable to one with 
military experience."  PTSD was not included as a diagnosis 
on the October 1992 hospitalization summary.  

Private treatment records from K. H. B., M.D. are of record.  
There were no complaints of, diagnosis of or treatment for 
PTSD included in these treatment records.  

The veteran submitted a statement detailing his in-service 
stressors in November 1992.  He reported that he witnessed 
the deaths of two fellow recruits during basic training.  One 
recruit was killed during a training exercise using live 
ammunition.  While crawling under a wire obstacle, the 
recruit encountered a rattlesnake.  He rose from a crawling 
position and was hit by machine gun fire.  The other recruit 
was killed by the back blast of a 3.5 inch rocket launcher 
that he was walking behind when it discharged.  

The veteran described another stressful incident wherein his 
crash truck was the first to arrive on scene at the sight of 
an airplane crash.  The veteran reported that the crash was 
the result of a mid-air collision with one of the planes 
crashing in a residential area.  The crash killed the pilot, 
a woman and a baby.  The veteran indicated that the pilot was 
decapitated in the crash and he was the rescuer who found the 
pilots head which was still in a helmet.  

The veteran reported that he was involved in many plane 
crashes and accidents, including some caused by red hot 
brakes on the planes.  He was fearful that the heat from the 
brakes would ignite fuel onboard the airplanes.  He witnessed 
one pilot running from a crash sight and reported that he 
would never be able to forget the look of terror and fear 
that he observed on the pilot's face.  

The veteran reported that he was involved in cleaning up 
after a civilian airliner crashed at Honolulu International 
Airport which resulted in approximately one hundred and 
seventy deaths.  He was involved in the recovery of the crash 
victims bodies and body parts.  

The veteran further reported an incident wherein a pilot 
crashed after running out of fuel.  Due to traffic conditions 
at the crash site, the pilot burned to death while the 
veteran watched as he could not reach the site in time.  

On a stressor statement submitted to the RO in June 1993, the 
veteran reported that he recalled a soldier named 
"Wegeworth" who died in a helicopter crash while on 
maneuvers in Hawaii.  

A VA PTSD examination was conducted in July 1993.  The 
veteran reported that he observed between 30 and 40 crashes 
while working with an aviation crash, fire and rescue team.  
In 1962, he was one of the first teams to arrive at a crash 
were he observed a burned baby.  He reported that he found 
the pilot's decapitated head and also observed two dead 
women.  The following year, he was one of a group of people 
to assist with a crash of a commercial airliner which 
resulted in the deaths of over 100 people.  He participated 
in clean-up and body recovery at that time.  The pertinent 
diagnosis was PTSD.  The examiner reported that he had 
treated the veteran in the past for PTSD.  

In December 1993 the veteran submitted copies of newspaper 
articles of two airplane crashes.  One group of articles 
dealt with the crash of a Marine A4D jet which struck another 
jet in mid air and crash landed in a residential area.  

The pilot of the jet and an eight year old boy were killed.  
The crashed occurred on November 20, 1961.  It was noted that 
more than 100 military and civilian rescue workers, including 
Marines, were dispatched to the sight of the crash.  The 
pilots burned body landed on a wire fence at a school yard 
and the evidence indicated that he suffered fatal head 
injuries when his plane hit a house.  None of the articles 
mentioned that the pilot was decapitated.  

The second series of articles submitted dealt with the crash 
of a civilian airliner which occurred on July 23, 1962 at 
Honolulu International Airport.  27 people were killed.  
Parts of bodies were strewn about the wreck site.  Rescue 
units were sent from Hickam Air Force Base as well as from 
the Honolulu fire department.  Three navy units were also 
dispatched to the scene.  It was reported that Airman were 
involved with the task of locating bodies and parts of 
bodies.  There was no indication in the articles that any 
Marine rescue units participated in any way in the aftermath 
of the wreck.  

The veteran testified at a local RO hearing in December 1993.  
He reported that he observed two accidental deaths of fellow 
recruits at Camp Pendleton during basic training.  One 
recruit was killed during a live fire training exercise when 
he sat up upon encountering a rattlesnake and was hit with 
machine gun fire.  The veteran was a few feet away from the 
recruit when he died.  Another recruit died when he stepped 
behind a 3.5 inch rocket launcher as the weapon was 
discharged.  The recruit was killed by the back blast from 
the weapon.  The veteran was approximately 20 to 30 feet away 
from the accident.  

The veteran did not attempt to assist either of the 
casualties he observed.  He reported that his unit was 
usually the first on an accident scene but they did not 
render medical aid.  Their duties entailed rescuing the 
victims from the crash site.  While stationed at Kahului Bay 
Marine Corps Station, located at Kahului Bay he was at the 
scene of a crash of an A4 jet.  The crash killed a baby and 
decapitated the pilot.  The veteran was the person who found 
the pilot's head which was still in its helmet.  After the 
crash, the veteran was involved in cleaning up the crash 
scene.  


Another traumatic incident the veteran participated in 
involved the crash of a civilian airliner.  This crash 
resulted in many deaths.  He was involved in fire fighting 
activities "outside the base there in Santa Anna" when a 
residential development caught fire.  The veteran thought a 
small child died during that fire.  The veteran testified 
that a "PFC. [redacted]" was killed in 1962 while he was in 
Hawaii.  The veteran also watched a pilot burn to death when 
he was stationed at El Toro.  Rescue units were unable to 
reach the crash scene due to traffic conditions.  

A letter was received from the United States Marine Corps 
Personnel Management Support Branch in February 1995 in 
response to the RO's request for verification of the 
veteran's stressors.  The Marine Corps responded that they 
were unable to identify any individuals reported by the 
veteran as being killed.  A search of unit diaries of Company 
L, 2D Infantry Training Regiment, Camp Pendleton, CA for 
January, February and March 1961 failed to show that any 
Marines were killed.  Additionally, it was noted that the 
information supplied by the veteran was insufficient to 
provide a basis for research of unit diaries to verify 
casualties.  Specific information was required such as the 
individual's full name, unit and the specific date of each 
occurrence.  Last names were insufficient for identification 
purposes since a number of individuals serve under the same 
last name.  

A second letter was received from the United States Marine 
Corps Personnel Management Support Branch in March 1998 in 
response to the RO's supplemental request for verification of 
the veteran's stressors.  A search of the unit diaries of the 
3rd Recruit Training Battalion and L Company, 2nd Battalion, 
2nd ITR did not show any casualties for the period October 2, 
1960 to February 14, 1961 which was the period when the 
veteran was assigned to those units.  The Marine Corps was 
unable to verify a mid-air collision of two A4D aircraft in 
November 1961 without knowing which squadron the planes were 
attached to.  There was no means to verify that the veteran 
participated in the rescue/cleanup of a midair collision or a 
commercial airlines crash.  




A letter was received from the United States Marine Corps 
Historical Center in March 1998.  It was noted that there 
were no records of the training battalions at Camp Pendleton 
for 1960 or 1961.  Additionally, there were no records of 
Marine Corps Air Station, Kailua Bay, for 1961 or 1962.  The 
period between the end of the Korean War and the institution 
of the command chronology series in1965 saw very little 
historical reporting.  


Criteria

Generally, for service connection to be granted, it is 
required that the evidence establish that a particular injury 
or disease resulting in chronic disability was incurred in 
service, or, if pre-existing service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

When a disability is not initially manifested during service 
or within an applicable presumptive period, "direct" service 
connection may nevertheless be established by evidence 
demonstrating the disability was in fact incurred or 
aggravated during the veteran's service.  See 38 U.S.C.A. § 
1113(b) (West 1991 & Supp. 1998); 38 C.F.R. § 3.303(d).

Adjudication of a well-grounded claim of service connection 
for PTSD requires the evaluation of the evidence in light of 
the places, types, and circumstances of service, as evidenced 
by service records, the official history of each organization 
in which the veteran served, the veteran's military records, 
and all pertinent medical and lay evidence.  38 U.S.C.A. 
§ 1154(a).  

In addition section (f) of 38 C.F.R. § 3.304, pertaining to 
the adjudication of PTSD claims, provides that: 

Service connection for PTSD requires medical 
evidence establishing a clear diagnosis of 
the condition, credible supporting evidence 
that the claimed in-service stressor actually 
occurred, and a link, established by medical 
evidence, between current symptomatology and 
the claimed in service stressor.  If the 
claimed stressor is related to combat, 
service department evidence that the veteran 
engaged in combat or that the veteran was 
awarded the Purple Heart, Combat Infantryman 
Badge, or similar combat citation will be 
accepted, in the absence of evidence to the 
contrary, as conclusive evidence of the 
claimed in-service stressor.

The award of service connection for PTSD, therefore, requires 
the presence of three elements:  (1) a current, clear medical 
diagnosis of PTSD; (2) credible supporting evidence that the 
claimed in-service stressor actually occurred; and, (3) 
medical evidence of a causal nexus between current 
symptomatology and the specified claimed in-service stressor.

The claims file contains diagnoses of PTSD as evidenced by 
the July 1992 hospitalization record and the July 1993 VA 
PTSD examination, offered by VA medical professionals.  The 
only stressors reported on the July 1992 hospitalization 
record and the July 1993 VA PTSD examination were all service 
related.  The Board finds the doctors who conducted these 
examinations arrived at the diagnoses based on stressors the 
veteran related from his period of active duty in the United 
States Marine Corps.  Thus, the Board finds the record 
establishes the first and third elements set out above.  
38 C.F.R. § 3.304(f).

Therefore, the claim for service connection for PTSD in this 
appeal must be decided based upon the question of whether the 
in-service stressor(s) reported by the veteran and relied 
upon by the competent medical professionals diagnosing PTSD 
occurred, as substantiated by competent corroborating 
evidence.  That question involves both consideration of the 
facts as presented and the credibility of the evidence 
contained in the instant record.  


The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, "the Court")." has held that, "[i]t 
is the duty of the BVA as the fact finder to determine 
credibility of the testimony and other lay evidence."  
Culver v. Derwinski, 3 Vet. App. 292, 297 (1992).

The Court in Zarycki v. Brown, 6 Vet. App. 91 (1993), set 
forth the foundation for the framework now established by the 
case law for establishing the presence of a recognizable 
stressor, which is the essential prerequisite to support the 
diagnosis of PTSD.  

The Court noted that the evidence necessary to establish the 
existence of the recognizable stressor during service will 
vary depending on whether or not the veteran was "engaged in 
combat with the enemy" under 38 U.S.C.A. § 1154(b) (West 
1991) and 38 C.F.R. § 3.304 (1996), as determined through 
recognized military citations or other service department 
evidence.  

In other words, a veteran's bare assertions that he "engaged 
in combat with the enemy" are not sufficient, by themselves, 
to establish this fact.  If the determination of combat 
status is affirmative, then (and only then), a second step 
requires that the veteran's lay testimony regarding claimed 
stressors must be accepted as conclusive as to their actual 
occurrence and no further development or corroborative 
evidence will be required, provided that the veteran's 
testimony is found to be "satisfactory," e.g., credible, and 
"consistent with the circumstances, conditions, or hardships 
of such service."  Zarycki at 98 (emphasis added).

The Court, in Moreau v. Brown, 9 Vet. App. 389 (1996), citing 
the MANUAL M21-1 Part VA,  7.46.c (Oct. 11, 1995) held that 
"credible supporting evidence" of a non-combat stressor 
"may be obtained from" service records or "other sources."  



The Court further held that while the MANUAL M21-1 provisions 
did not expressly state whether the veteran's testimony 
standing alone could constitute credible evidence of the 
actual occurrence of a non-combat stressor, the Court's 
holding in Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996), 
established, as a matter of law, that "if the claimed 
stressor is not combat-related, [the] appellant's lay 
testimony regarding the in-service stressors is insufficient 
to establish the occurrence of the stressor."  

Further, the Court held in Moreau, the fact that a medical 
opinion was provided relating PTSD to events the veteran 
described in service could not constitute "credible 
supporting evidence" of the existence of the claimed non-
combat stressor.  Id.

In Cohen v. Brown, 10 Vet. App. 128 (1997), the Court noted 
that VA had adopted a final rule in October 1996, effective 
November 7, 1996, revising 38 C.F.R. §§ 4.125 and 4.126 
(1996).  The effect of these revisions was to change the 
diagnostic criteria for mental disorders from the Diagnostic 
and Statistical Manual for Mental Disorders (DSM), third 
edition and the third edition, revised, to the fourth edition 
(DSM-IV).  The Court found that DSM-IV altered the criteria 
for assessing the adequacy of the stressor from an objective 
to a subjective basis.  

The Court further found that where there was "undisputed, 
unequivocal" diagnoses of PTSD of record, and the Board did 
not make a finding that the reports were incomplete, the 
adequacy of the stressor had to be presumed as a matter of 
law.  (The concurring opinion goes further and states that 
the case also holds that where there is an "unequivocal" 
diagnosis of PTSD, the adequacy of the symptoms to support 
the diagnosis, as well as the sufficiency of the stressor, 
are presumed.  Id. at 153).  In West v. Brown, 7 Vet. App. 70 
(1994), the Court held that the sufficiency of the stressor 
is a medical determination, and therefore adjudicators may 
not render a determination on this point in the absence of 
independent medical evidence.



When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. §§ 3.102, 4.3 
(1998).

Analysis

The Board must initially address the question of whether the 
claimant has presented evidence of a well grounded claim.  
38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 Vet. App. 78 
(1990).  

The evidence, in brief, shows that the appellant served in 
the United States Marine Corps, that he reported he was 
exposed to stressors during such service, and that PTSD has 
been diagnosed by VA medical professionals based on the 
stressors provided by the veteran.  In view of these 
findings, the Board has concluded that the veteran's claim is 
not implausible; therefore, the Board must determine if VA 
has a further obligation to assist him, more than it already 
has, in the development of the claim.

The veteran has not identified any additional, relevant 
evidence that has not been requested or obtained.  The Board 
thus finds that all relevant evidence necessary for an 
equitable disposition of the appeal has been obtained to the 
extent possible, and no further assistance is required to 
comply with the duty to assist mandated by 
38 U.S.C.A. § 5107.  




The Board finds that, upon review of the relevant criteria 
and case law, it is clear that the question of the existence 
and character of an event claimed as a recognizable stressor 
is a matter solely within the providence of adjudicatory 
personnel.  That is the issue addressed herein.  

The Board, insofar as it finds below that there is no 
recognizable stressor, does not reach questions of whether 
the events claimed by the veteran were sufficient to 
constitute a stressor for purposes of causing PTSD, or 
whether the remaining elements required to support the 
diagnosis of PTSD have been met, both matters that require 
competent medical opinions and expertise.

In the instant case, the Board concludes that the veteran did 
not engage in combat with the enemy and is thus not entitled 
to the presumptions under 38 U.S.C.A. § 1154(b); 38 C.F.R. 
§ 3.304(f).  He has not claimed he participated in combat.

The stressors which the veteran reported show he participated 
in rescue operations necessitated by the crash of an A4 jet 
which resulted in the decapitation of the pilot and the death 
of a baby.  He reported that he found the pilots decapitated 
head which was still in its helmet.  He reported that he was 
involved in rescue and clean up operations after a civilian 
airliner crashed at Honolulu International Airport including 
performing body recovery duty.  He observed the accidental 
deaths of two recruits during basic training.  He knew of the 
death of a PFC. [redacted] in a helicopter crash in Hawaii in 
1962.  He watched as a pilot burned to death because rescue 
equipment was unable to reach the crash site due to traffic 
conditions.  He participated in fire fighting activities near 
Santa Anna where he thought that a small child might have 
been killed.  



None of the above referenced stressors have been verified.  
The Board finds the crash of a Marine A4D jet which occurred 
on November 20, 1961 has been confirmed by the newspaper 
account submitted by the veteran.  However, none of the 
newspaper articles mention the veteran by name or evidence 
the fact that he was personally at the crash scene and 
involved in rescue operations or that he found the pilot's 
decapitated head.  

The Board further finds that a crash of a civilian airliner 
that occurred on July 23, 1962 at Honolulu International 
Airport has also been confirmed by the newspaper articles 
submitted by the veteran.  Again, this evidence fails to 
mention the veteran by name or evidence in any way that he 
was personally involved in rescue or body recovery efforts at 
the scene of the accident.  

The United States Marine Corps reported that no recruits died 
during the time the veteran was undergoing basic training as 
alleged by the veteran.  

The veteran did not provide sufficient information in order 
to research his claims involving the death of PFC. 
[redacted], the pilot who allegedly burned to death while the 
veteran watched, or the fire fighting activities in which he 
participated near Santa Anna.  The veteran did not provide 
full names, dates of the incidents, unit designations of the 
victims or complete locations where the alleged incidents 
occurred.  

The Board finds that the veteran's claim of entitlement to 
service connection for PTSD must be denied as none of the 
veteran's claimed stressors have been corroborated by 
credible supporting evidence despite repeated attempts by the 
RO to verify the stressors.  

The Court has held that asking a veteran to provide the 
underlying facts, i.e., the names of individuals involved, 
the dates, and the places where the claimed events occurred, 
does not constitute an impossible or onerous task.  Wood v. 
Derwinski, 1 Vet. App. 190 (1991).

A review of the available evidence in the claims file reveals 
no supporting lay statements from the veteran's fellow unit 
members or others who may have witnessed or participated in 
the alleged events.  

In short, the sole supporting evidence that the alleged 
stressful events occurred are the veteran's own testimony, 
and statements and notation of such experiences as recorded 
by medical professionals in connection with treatment and 
evaluation.  

A non-combat veteran's lay testimony regarding in-service 
stressors is insufficient to establish the occurrence of the 
stressor and must be corroborated by credible supporting 
evidence that the claimed stressors actually occurred.  Cohen 
v. Brown, supra at 20 (citing Doran v. Brown, 6 Vet. App. 
283, 289 (1994)).  

The Board also notes that credible supporting evidence of the 
actual occurrence of an in-service stressor cannot consist 
solely of after-the-fact medical nexus evidence.  See Moreau 
v. Brown, 9 Vet. App. 389, 396.  

The evidentiary record in this case clearly shows that a 
diagnosis of PTSD has not been substantiated, and there is no 
evidence that the veteran served in combat.  Therefore, the 
pertinent governing criteria do not provide a basis upon 
which to predicate a grant of entitlement to service 
connection.

The Board notes inconsistencies in the veteran's claimed 
stressors.  With regard to the crash of the Marine A4 jet, 
the veteran claimed that he found the decapitated head of the 
pilot still in it's helmet and also that a women and baby 
died.  The newspaper articles of the incident do not report 
that the pilot was decapitated but that he died as a result 
of fatal head injuries.  An eight year old boy was killed in 
the crash instead of a baby as alleged by the veteran.  There 
was no evidence of a female civilian dying in the crash.  
More importantly, the Board notes that the veteran's service 
personnel records evidence the fact that he was on leave in 
the continental United States from November 1, 1961 to 
November 21, 1961.  

The Board notes that according to the newspaper article 
submitted by the veteran, the crash of the A4 jet occurred on 
November 20, 1961, one day prior to the veteran's return from 
his leave.  

With regard to the crash of the civilian airliner in July 
1962, the Board notes that the only military rescue units 
reported to be at the scene were primarily Air Force units 
with a few Navy units.  It was further reported that Air 
Force personnel were involved in retrieval of bodies and body 
parts.  The newspaper articles do not mention any Marine 
units being involved.  The veteran reported that the crash 
resulted in the deaths of over one hundred people.  The 
newspaper articles of record report that only 27 people died.  
The Board has placed reduced probative value on the veteran's 
statements as a result of his inconsistencies.

In summary, there is no support in either military or 
civilian records or statements by third parties as to the 
occurrence of the alleged stressful events the veteran 
reported.  Some of the veteran's own accounts of in-service 
stressors are inconsistent with the evidence of record.  
Without credible supporting evidence that the claimed in-
service stressors actually occurred, the diagnosis of PTSD 
opined to be causally related to the claimed stressful in-
service events is not supportable.  

The diagnoses of PTSD were based upon interviews with the 
veteran and on a history of stressors as related by him.  The 
Board is not bound to accept medical opinions which are based 
on history supplied by the veteran where that history is 
unsupported or based on inaccurate factual premises.  See 
Black v. Brown, 5 Vet. App. 177 (1993); Swann v. Brown, 5 
Vet. App. 229 (1993); Reonal v. Brown, 5 Vet. App. 458 
(1993); Guimond v. Brown, 6 Vet. App. 69 (1993).  

Moreover, the Board is not required to accept a physician's 
diagnosis "[j]ust because a physician or other health care 
professional accepted the appellant's description of his 
[wartime] experiences as credible and diagnosed the appellant 
as suffering from PTSD."  West v. Brown, 7 Vet. App. 70, 77 
(1994) quoting Wilson v. Derwinski, 2 Vet. App. 614, 618 
(1992).

In conclusion, the Board has determined that there is no 
credible supporting evidence that any of the claimed in-
service stressors actually occurred.  See West v. Brown, 
7 Vet. App. 70, 79-80 (1994).  Thus, there is no clear 
diagnosis of PTSD shown to be related to recognized military 
stressors.  In light of the above, there is not an 
approximate balance of positive and negative evidence to 
which the benefit-of-the-doubt standard applies; the 
preponderance of the evidence is against the claim of service 
connection for PTSD and the veteran's appeal is denied.  
38 C.F.R. § 3.304(f).


ORDER

Entitlement to service connection for PTSD is denied.  



		
	RONALD R. BOSCH 
	Member, Board of Veterans' Appeals



 
- 16 -


- 1 -


